FOR IMMEDIATE RELEASE SCOTT J. DUNCAN FX Energy, Inc. July 20, 2010 3006 Highland Drive, Suite 206 Salt Lake City, Utah 84106 (801) 486-5555 Fax (801) 486-5575 www.fxenergy.com FX Energy Reports Extended Test Shows Zakowo Not Economic Salt Lake City, July 20, 2010 – FX Energy, Inc. (NASDAQ: FXEN) today reported that the extended production test of the recently re-entered Zakowo-1 well in block 246 does not provide support for the cost of additional workover attempts and infrastructure for the overall project.Testing over the last few days did confirm the flow rates from the earlier tests when the well was originally drilled in the 1970s.However the improved tools and procedures available today indicate very low permeability at some distance from the wellbore, meaning the current flow rates are not sustainable. “Although we are disappointed with the results, this determination was made early enough in the process to avoid making the large capital expenditures that building infrastructure would entail.The process did show that a viable petroleum system is in place in this concession block.We plan to acquire new seismic this winter to identify both Rotliegend and Zechstein reef targets in block 246.Meanwhile, the Lisewo well in our core Fences area will begin operations next month,” said David Pierce, president of FXEnergy. About FX Energy FX Energy is an independent oil and gas exploration and production company with production in the US and Poland.The Company’s main exploration activity is focused on Poland’s Permian Basin where the gas-bearing Rotliegend sandstone is a direct analog to the Southern Gas Basin offshore England.The Company trades on the NASDAQ Global Market under the symbol FXEN.Website www.fxenergy.com. FORWARD-LOOKING STATEMENTS This report contains forward-looking statements.Forward-looking statements are not guarantees.For example, exploration, drilling, development, construction or other projects or operations may be subject to the successful completion of technical work; environmental, governmental or partner approvals; equipment availability, or other things that are or may be beyond the control of the Company.Operations that are anticipated, planned or scheduled may be changed, delayed, take longer than expected, fail to accomplish intended results, or not take place at all.Actual production over time may be more or less than estimates of reserves, including proved and P50 or other reserve measures. In carrying out exploration it is necessary to identify and evaluate risks and potential rewards.This identification and evaluation is informed by science but remains inherently uncertain.Subsurface features that appear to be possible traps may not exist at all, may be smaller than interpreted, may not contain hydrocarbons, may not contain the quantity or quality estimated, or may have reservoir conditions that do not allow adequate recovery to render a discovery commercial or profitable.Forward-looking statements about the size, potential or likelihood of discovery with respect to exploration targets are certainly not guarantees of discovery or of the actual presence or recoverability of hydrocarbons, or of the ability to produce in commercial or profitable quantities.Estimates of potential typically do not take into account all the risks of drilling and completion nor do they take into account the fact that hydrocarbon volumes are never 100% recoverable.Such estimates are part of the complex process of trying to measure and evaluate risk and reward in an uncertain industry. Forward-looking statements are subject to risks and uncertainties outside FX Energy’s control.Actual events or results may differ materially from the forward-looking statements.For a discussion of additional contingencies and uncertainties to which information respecting future events is subject, see FX Energy’s SEC reports or visit FX Energy’s website at www.fxenergy.com.
